Tel Aviv, December 28, 2010 Our ref: 13850/2001 VIA EDGAR Jeffrey P. Riedler Assistant Director Mail Stop 4720 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: BioCancell Therapeutics Inc. Registration Statement on Form S-1 Filed July 29, 2010 File No. 333-168378 Dear Mr. Riedler: On behalf of BioCancell Therapeutics Inc. (the “Company”), we provide the Company’s response to the comment letter dated August 12, 2010, relating to the above referenced filing (the "Registration Statement"). For your convenience, the comments of the Staff of the Securities and Exchange Commission (the “Staff”) contained in the comment letter dated August 12, 2010 have been restated below in their entirety, with the response to each comment set forth immediately under the respective comment.Factual statements included herein are based on information provided by the Company.Information about Clal Biotechnology Industries Ltd. ("CBI") and Tikcro Technologies Ltd. ("Tikcro") (together, the "Selling Stockholders") is based in each case on information provided by the Selling Stockholders. General 1. We note that you are registering the sale of 10,936,747 shares of common stock. Given the size relative to the number of shares outstanding held by non-affiliates, the nature of the offering and the selling security holders, the transaction may be considered a primary offering. Because you are not eligible to conduct a primary offering on Form S-3 you are not eligible to conduct a primary at-the-market offering under Rule 415(a)(4). If you disagree with our analysis, please advise the staff of the company's basis for determining that the transaction is appropriately characterized as a transaction that is eligible to be made under Rule 415(a)(l)(i). In your analysis, please address the following among any other relevant factors: · The relationship of each selling shareholder with the company, including an analysis of whether the selling shareholder is an affiliate of the company; · Any relationships among the selling shareholders; · The dollar value of the shares registered in relation to the proceeds that the company received from the selling shareholders for the securities, excluding amounts of proceeds that were returned (or will be returned) to the selling shareholders and/or their affiliates in fees or other payments; · The discount at which the shareholders will purchase the common stock underlying the convertible debentures (or any related security, such as a warrant or option) upon conversion or exercise; and · Whether or not any of the selling shareholders is in the business of buying and selling securities. Mr. Jeffrey P. Riedler Securities and Exchange Commission December 28, 2010 Page 2 Response The Company believes that the sale of securities registered on the Registration Statement by the Selling Stockholders named therein is appropriately characterized as a secondary offering that is eligible to be made on a continuous or delayed basis under Rule 415(a)(1)(i), and does not constitute an indirect primary offering by the Company. Rule 415(a)(1)(i) allows securities to be registered for an offering to be made on a continuous or delayed basis in the future, provided, that the registration statement pertains only to "[s]ecurities which are to be offered or sold solely by or on behalf of a person or persons other than the registrant, a subsidiary of the registrant or a person of which the registrant is a subsidiary". The Registration Statement has been filed on behalf of the Selling Stockholders, none of which is a subsidiary of the Company and the Company is not a subsidiary of any of the Selling Stockholders. Applying the specific facts of the transaction involved to the factors identified by the Staff, the Company respectfully submits that, given the circumstances of this specific transaction, the registration of the shares included in the Registration Statement complies with the requirements of Rule 415(a)(1)(i). The relationship of each Selling Stockholder with the company, including an analysis of whether each Selling Stockholders is an affiliate of the company. CBI purchased 2,863,165 shares of the Company in private transactions prior to March 2008. On March 12, 2008, the Company entered into a Subscription and Registration Rights Agreement with CBI, pursuant to which the Company agreed to issue 650,000 shares of common stock to CBI for a purchase price of NIS 3.52 (approximately $1.028 based on the exchange rate of May 15, 2008) per share, for an aggregate purchase price of NIS 2,288,000 (approximately $668,000 based on the exchange rate of May 15, 2008). The transaction was consummated on May 15, 2008. Pursuant to the terms of the Subscription and Registration Rights Agreement, the Company granted CBI certain registration rights. On June 22, 2008, the Company entered into Subscription and Registration Rights Agreements with CBI and Tikcro, according to which: (a) Tikcro would purchase (i) 837,521 shares of common stock at a price per share equal to $0.597, for an aggregate purchase price equal to $500,000, (ii) debentures in the amount of $2,000,000 convertible into up to 3,464,385 shares of common stock at a price per share of $0.716, and (iii) warrants to purchase up to 4,301,906 shares of our common stock at an exercise price of $0.716 per share.1; and (b) CBI would purchase (i) 335,008 shares of common stock at a price per share equal to $0.597, for an aggregate purchase price equal to $200,000, (ii) debentures in the amount of $800,000 convertible into up to 1,385,754 shares of common stock at a price per share of $0.716 (together with the debentures purchased by Tikcro as part of this agreement, the "Debentures"), and (iii) warrants to purchase up to 1,720,763 shares of our common stock at an exercise price of $0.716 per share.1 The transactions were consummated on July 30, 2008. In connection with the Subscription and Registration Rights Agreements dated June 22, 2008, the Company granted to the Selling Stockholders certain anti-dilution rights and adjustments with respect to the shares of common stock, the Debentures and warrants issued to them under those agreements. In addition, the Company granted the Selling Stockholders certain registration rights. 1 The number of shares underlying the above warrants assumes a cash exercise.Were the warrants to be exercised "cashlessly" (i.e., where a portion of the shares is used to pay the exercise price), fewer shares of common stock would be received. Mr. Jeffrey P. Riedler Securities and Exchange Commission December 28, 2010 Page 3 In connection with the transactions contemplated by the Subscription and Registration Rights Agreement dated June 22, 2008 with Tikcro, the Company agreed to: (i) designate an executive committee of the Board of Directors consisting of four members of the board: Professor Hochberg, an external director (currently Mr. David Schlachet), and the members of the Board of Directors nominated by each of Tikcro and CBI. The executive committee reviews and discusses material transactions involving the Company, the Company's annual budget and other matters relating to the Company's investment policies and working plan, and its approval is required for these matters. As of the date hereof, the executive committee is comprised of three members: Professor Hochberg, David Shlachet, and Aviv Boim (nominated by Tikcro); (ii) pay Tikcro a consulting fee, for as long as a director designated by Tikcro is a member of the Board of Directors, for consulting services to be provided to the Company by a representative of Tikcro. The consulting fee consists of an annual payment of $30,000 and an annual issuance of 63,939 shares of common stock; and (iii) furnish the Selling Stockholders certain financial information about the Company in order to enable the timely reporting of their financial statements, as required under applicable law. On December 17, 2008, the Company filed with the Securities and Exchange Commission (the "SEC") a registration statement on Form S-1 registration for resale a total of 1,872,780 shares of common stock, of which 985,008 shares were registered on behalf of CBI and 837,521 shares were registered on behalf of Tikcro. Such registration statement was declared effective by the SEC on June 22, 2009. On September 30, 2009, Tikcro received 63,939 shares in payment as a consulting fee for services to be provided over the course of the year commencing July 2009 and ending June 2010. This payment was worth approximately $55,000 at the market share price on the date of payment. As of the date hereof, Tikcro beneficially owns 8,563,379 shares of the common stock (including 4,301,906 shares underlying warrants and 3,464,385 shares issuable upon conversion of the Debentures, assuming full conversion of the Debentures at the date hereof). As of the date hereof, CBI beneficially owns 6,940,962 shares of the common stock (including 1,720,763 shares underlying warrants and 1,385,754 shares issuable upon conversion of the Debentures, assuming full conversion of the Debentures at the date hereof). The shares being registered in this Registration Statement include all issued and underlying shares issued by the Company to the Selling Stockholders that have not yet been registered. While each of the Selling Stockholder may be considered an affiliate of Company under U.S. securities law, it should be noted that CBI holds 14.55% and Tikcro holds 3.02% of the Company's issued common stock and neither of the Selling Stockholders in fact controls the Company. The current board of directors of the Company consists of six members – the chairman of the board (unaffiliated with the Selling Stockholders), Prof. Hochberg (Chief Scientific Officer and the founder of the Company), one member originally designated by a shareholder other than Tikcro or CBI, two external directors (as required by the applicable Israeli rules) and one member originally designated by Tikcro (CBI currently has no designee on the Board of Directors and has not nominated a candidate). While, as indicated below, several stockholders, including the Selling Stockholders, have entered into voting agreements, such voting agreements only require the stockholders party to these agreements to vote in favor of the election of the other parties' board nominees. The Company is not aware of any coordination or other cooperation between the stockholders party to these agreements, in general, and the Selling Stockholders, specifically, other than specified in the voting agreements. We note that the Selling Stockholders have not filed reports with the Securities and Exchange Commission pursuant to Rule 13d-1 under the Securities Exchange Act of 1934, as amended, as a "group". Any relationships among the selling Stockholders. On July 30, 2008, in connection with the closing of the private placement of the Company's securities pursuant to Subscription and Registration Rights Agreements, the Selling Stockholders, Professor Abraham Hochberg, and Mr. Avi Barak, entered into an irrevocable voting agreement (the "First Voting Agreement"). Mr. Jeffrey P. Riedler Securities and Exchange Commission December 28, 2010 Page 4 Pursuant to the First Voting Agreement, the parties thereto agreed, subject to applicable law, to vote or cause to be voted all shares of the Company's common stock or other voting securities directly or indirectly owned by it or him at any general meeting of the Company's stockholders at which members of the Company's board of directors are to be elected in favor of the election of one nominee recommended by each of the Selling Stockholders and Professor Hochberg. The parties further agreed not to vote to terminate the membership of any such nominee on the Company's board of Directors without the prior written consent of the applicable nominating party. On the effective date of the First Voting Agreement the board consisted of eight members. The right to nominate a director under the First Voting Agreement is in effect as long as a party holds securities (on an as converted basis including any type of debt convertible into equity of the Company but excluding warrants or options to purchase equity of the Company) that represent more than 7% of the Company’s issued and outstanding share capital. On November 22, 2009, CBI, Professor Abraham Hochberg and Mr. Avi Barak notified the Company that they had signed a voting agreement (the “Second Voting Agreement”) according to which eachparty (Professor Hochberg and Mr. Barak are together considered one party) is required to vote at general meetings for the election of two directors designated by the other party (i.e., two directors designated by CBI and two directors designated by Professor Hochberg and Mr. Barak acting together). Tikcro is not a party to the Second Voting Agreement. Other than the First Voting Agreement, the Company is not aware of any other relationships among the Selling Stockholders. The dollar value of the shares registered in relation to the proceeds that the company received from the selling shareholders for the securities, excluding amounts of proceeds that were returned (or will be returned) to the selling shareholders and/or their affiliates in fees or other payments. The Company advises the Staff that it received from CBI a total of $1,668,000 ($888,000 for the issuance of shares of common stock that are not covered by the Registration Statement and $800,000 for the issuance of convertible debentures), and that it received from Tikcro a total of $2,500,000 ($500,000 for the issuance of shares of common stock that are not covered by the Registration Statement and $2,000,000 for the issuance of convertible debentures). In addition, as explained in response to comment 2, below, the Company has issued Tikcro 63,939 shares of common stock that are covered by the Registration Statement by way of payment for consulting services, the total value of which is approximately $46,000 based on the closing price of the common stock on the Tel Aviv Stock Exchange (“TASE”) on December 27, 2010. The discount at which the shareholders will purchase the common stock underlying the convertible debentures (or any related security, such as a warrant or option) upon conversion or exercise. There is no discount applicable to the purchase of the common stock underlying the convertible debentures or warrants. On the contrary, there was a premium to the market price for both (i) the shares issued and (ii) the conversion price of the convertible debentures and the warrants. The convertible debentures and warrants are convertible and exercisable, respectively, at a price of $0.716 per share (subject to adjustment), while the market price as of the closing date of July 30, 2008 for the common stock on the TASE was $0.600 per share. The conversion/exercise price represents a slight discount to the current market price of the common stock (approximately $0.719 as of December 27, 2010). Whether or not any of the selling shareholders is in the business of buying and selling securities. Tikcro is not in the business of buying and selling securities.Rather, Tikcro funds growth companies without limitation as to industry or revenues and to-date has invested only in BioCancell.As a result, Tikcro expects to benefit from the appreciation of BioCancell and other businesses it may invest in over several years and not through the immediate sale of its shares in such holdings. Other than its investment in BioCancell, Tikcro does not currently conduct any significant operations.Tikcro has sold a total of 104,372 shares of our common stock since July 2008. Mr. Jeffrey P. Riedler Securities and Exchange Commission December 28, 2010 Page 5 CBI, an Israeli corporation listed on the TASE, is an investment company that invests in innovative bio-pharma technologies and companies with a view to building them. It is not in the business of buying and selling securities. CBI has sold a total of 13,728 shares of our common stock since July 2008. Each of the Selling Stockholders has made an investment in the Company for its own account and holds the risk of ownership. The shares of common stock registered are issuable under securities that were issued by the Company more than two years ago, in July 2008. Both of the Selling Stockholders are long-term investors in the Company. The Company respectfully submits that the Selling Stockholders are not acting as a conduit for a primary distribution of the securities of the Company. Also note that the debentures are convertible at a fixed conversion price of $0.716 per share, subject to adjustments for anti-dilution events.These conversion and exercise prices are not subject to adjustment based upon the trading or market price of the stock.Accordingly, there is no discount to the future market price.The lack of any variable conversion feature or market price reset feature further supports a finding that the Selling Stockholders are bearing the market risk of fluctuations in the stock price and that none of them are acting as an underwriter conducting a primary offering on behalf of the Company. The Company respectfully contends that the cumulative impact of the above discussed items presents sufficient circumstances to warrant the offering to be treated as a secondary resale offering under Rule 415. 2. Please provide us, with a view toward disclosure in the prospectus, with tabular disclosure of the dollar amount of each payment (including the value of any payments to be made in common stock) in connection with the transaction that you have made or may be required to make to any selling shareholder, any affiliate of a selling shareholder, or any person with whom any selling shareholder has a contractual relationship regarding the transaction (including any interest payments, liquidated damages, payments made to "finders" or "placement agents," and any other payments or potential payments). Please provide footnote disclosure of the terms of each such payment. Further, please provide us, with a view toward disclosure in the prospectus, with disclosure of the net proceeds to the issuer from the sale of the convertible debentures and the total possible payments to all selling shareholders and any of their affiliates in the first year following the sale of convertible debentures. Response The Company proposes to include the following information and table in an amendment to its Form S-1. The gross proceeds to the Company from the sale of the convertible debentures was $3,472,700 (of which $2,480,500 was from Tikcro and $992,200 was from CBI), including interest accrued through October 31, 2010, which was not required to be paid to the Selling Stockholders but rather added to the principal amount of the debentures. The following table sets forth the various expenses payable by us to or on behalf of any selling stockholder, any affiliate of a Selling Stockholder, or any person with whom any Selling Stockholder has a contractual relationship regarding the transaction (including any interest payments, liquidated damages, payments made to “finders” or “placement agents,” and any other payments or potential payments) in connection with the sale and distribution of the securities in the private placement transactions on July 30, 2008, the registration statement declared effective on June 22, 2009, as well as estimated expenses for this Registration Statement (note, however, that the Company expects to be reimbursed by the Selling Stockholders for the expenses related to this Registration Statement in the amounts indicated in the last column in the chart that follows).All of the amounts shown in the charts are estimated. Mr. Jeffrey P. Riedler Securities and Exchange Commission December 28, 2010 Page 6 Nature of Payment Purpose Estimated Amount/ Value Estimated Amount to be Reimbursed Legal Fees and Expenses Legal fees and expenses paid on behalf of the Selling Stockholders in connection with the private placement transactions on July 30, 2008, the registration statement declared effective on June 22, 2009 and this Registration Statement. $ * $ * SEC Registration Fee In connection with the private placement transactions on May 15, 2008 and July 30, 2008, the Company also entered into a registration rights agreement with the Selling Stockholders pursuant to which we agreed to file a registration statement registering for resale the shares underlying the securities issued to the Selling Stockholders in the private placements and the subject of the registration statement declared effective on June 22, 2009 and this Registration Statement. $ $ Interest Payment Under the terms of the Debentures, we were not obligated to make interest payments in the first year following the closing date, but rather added the interest for the first year to the principal amount of the Debentures. $
